               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

UNITED STATES OF AMERICA

v.                                   CRIMINAL NO. 2:19-00300

JOSEPH LEE HARPER

                    MEMORANDUM OPINION AND ORDER

     Pending before the court is defendant’s Motion to Continue.

(ECF No. 22.)   In support of his motion, counsel for defendant

explains that additional time is needed to continue negotiating

with the government and to evaluate discovery.     (See id.)

Counsel also stated that the government does not oppose the

continuance of this matter.   (See id.)   For good cause shown,

defendant’s motion is GRANTED.

     Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the interest of the defendant and

the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A), and

GRANTS the defendant’s motion to continue.   In deciding to grant

defendant’s motion, the court considered the factors outlined in

18 U.S.C. § 3161(h)(7)(B) and finds that denying the motion

“would deny counsel for the defendant . . . the reasonable time

necessary for effective preparation, taking into account the

exercise of due diligence.”   Id. § 3161(h)(7)(B)(iv).

      Accordingly, the court hereby ORDERS as follows:
I.      The deadline for the filing of pretrial motions is

        continued until April 2, 2020;

II.     The Pretrial Motions Hearing is continued until 1:00 p.m.

        on Monday, April 6, 2020, in Charleston;

III.    Jury Instructions and Proposed Voir Dire are due to the

        court by April 30, 2020;

IV.     Trial of this action is continued until 9:30 a.m. on

        Tuesday, May 5, 2020, in Charleston;

V.      Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from the

        filing of the motion until the trial is excludable for

        purposes of the Speedy Trial Act.

       The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

       IT IS SO ORDERED this 3rd day of March, 2020.

                               ENTER:




                                David A. Faber
                                Senior United States District Judge




                                   2
